Case 1:19-cv-00545-NT Document 19 Filed 04/27/20 Page 1 of 2        PageID #: 101



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


  ROGER PENMAN,                          )
                                         )
             Petitioner,                 )
                                         )
        v.                               )     Docket No. 1:19-cv-00545-NT
                                         )
                                         )
  JEFFREY MORIN,                         )
                                         )
             Respondent.                 )


                 ORDER AFFIRMING THE
      RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

        Petitioner Roger Penman seeks relief pursuant to 28 U.S.C. § 2254 (ECF

  No. 1). Petitioner also moves for discovery (ECF No. 8) and moves for default

  judgment (ECF No. 10). The State contends the petition was not timely filed in

  accordance with 28 U.S.C. § 2244(d) and asks the Court to dismiss the petition

  (ECF No. 3). The United States Magistrate Judge filed with the Court on April

  3, 2020, his Recommended Decision on Petitioner’s request for relief pursuant

  to 28 U.S.C. § 2254 (ECF No. 14). The Petitioner filed an objection to the

  Recommended Decision on April 17, 2020 (ECF No. 18).

        I have reviewed and considered the Magistrate Judge’s Recommended

  Decision, together with the entire record; I have made a de novo determination

  of all matters adjudicated by the Magistrate Judge’s Recommended Decision;

  and I concur with the recommendations of the United States Magistrate Judge

  for the reasons set forth in his Recommended Decision, and determine that no
Case 1:19-cv-00545-NT Document 19 Filed 04/27/20 Page 2 of 2        PageID #: 102



  further proceeding is necessary. It is therefore ORDERED that the

  Recommended Decision of the Magistrate Judge is hereby AFFIRMED and

  the State’s Motion to Dismiss is GRANTED, the Petitioner’s Motion for

  Discovery is DENIED, the Petitioner’s Motion for Default Judgment is

  DENIED. It is further ORDERED that no certificate of appealability should

  issue in the event the Petitioner files a notice of appeal because there is no

  substantial showing of the denial of a constitutional right within the meaning

  of 28 U.S.C. § 2253(c)(2).



        SO ORDERED.


                                         /s/ Nancy Torresen_______________
                                         United States District Judge

  Dated this 27th day of April, 2020.




                                        2
